

Exhibit 10.14
Date of Grant: [●]

BUCKEYE PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
PHANTOM UNIT GRANT AGREEMENT
THIS PHANTOM UNIT GRANT AGREEMENT (this “Agreement”), dated as of [●], is
delivered by Buckeye GP LLC, a Delaware limited liability company (the
“Company”), to [●] (the “Participant”).




RECITALS


A.    The Buckeye Partners, L.P. 2013 Long-Term Incentive Plan (the “Plan”),
provides for the grant of phantom units, which are phantom (notional) rights
that represent the right to receive one or more limited partnership units (a
“Unit”), of Buckeye Partners, L.P., a Delaware limited partnership (the
“Partnership”), as determined by the Committee (as defined in the Plan). The
Plan also permits the granting of rights to receive an amount in cash equal to,
and at the same time as, the cash distributions made by the Partnership with
respect to a Unit during the period such phantom unit is outstanding (“DERs”).
Employees, non-employee directors, consultants and advisors of the Company, the
Partnership and the Partnership’s Affiliates (as defined in the Plan) are
eligible to participate in the Plan. Each of the Company, the Partnership and
the Partnership’s Affiliates, as applicable, is referred to herein as the
“Employer.”


B.    The Committee has decided to make a phantom unit grant, with DERs, subject
to the terms and conditions set forth in this Agreement and the Plan, as an
inducement for the Participant to promote the best interests of the Partnership.
The Participant may receive a copy of the Plan by contacting [●] at [●] or [●].


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Phantom Units. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby confirms the grant to the Participant
of [●] Phantom Units (the “Phantom Units”) as of the Date of Grant set forth at
the top of the cover page to this Agreement (the “Date of Grant”). The Phantom
Units will become vested in accordance with Paragraph 3 below and will be
distributed in accordance with Paragraph 4 below. Except as otherwise provided
below, prior to the date the Phantom Units are distributed as Units in
accordance with Paragraph 4 below, the Participant will not be deemed to have
any voting rights or cash distribution rights with respect to any Units subject
to this grant. For purposes of this Agreement, each Phantom Unit shall be
equivalent to one Unit.






--------------------------------------------------------------------------------



2.Phantom Unit Account. The Company shall establish and maintain a Phantom Unit
account, as a bookkeeping account on its records (the “Phantom Unit Account”),
for the Participant and shall record in such Phantom Unit Account the number of
Phantom Units granted to the Participant pursuant to this Agreement. The
Participant shall not have any interest in any fund or specific assets of the
Employer by reason of this grant or the Phantom Unit Account established for the
Participant.


3.Vesting.
        
(a)    Except as otherwise provided in subparagraphs (b), (c), (d), (e), and (f)
below, the Participant will become vested in the Phantom Units awarded pursuant
to this Agreement according to the following vesting schedule, provided the
Participant does not incur a termination of employment or service with the
Employer prior to the applicable vesting date (the “Vesting Date”):


Vesting Date
Percentage of Phantom Units Vesting
Less than Three Years from Date of Grant
0%
Three Years or More from Date of Grant
100%



(b)    Except as otherwise provided in this Agreement, if the Participant
terminates employment or service with the Employer prior to the Vesting Date,
the Phantom Units credited to the Participant’s Phantom Unit Account that have
not vested as of such Vesting Date shall terminate and the corresponding Units
shall be forfeited; provided, however, that if the Participant terminates
employment or service with the Employer on account of death or Disability (as
defined in the Plan), all of the Participant’s unvested Phantom Units shall
become vested as of the date of the Participant’s termination of employment or
service with the Employer on account of death or Disability.


(c)    If the Participant terminates employment or service with the Employer on
account of Retirement (as defined in the Plan) prior to the Vesting Date, then
the Phantom Units credited to the Participant’s Phantom Unit Account that have
not vested will vest in full and will be paid within the thirty (30) day period
following the Vesting Date. The continued vesting of Phantom Units under this
subparagraph through the Vesting Date will be subject to such terms and
conditions as the Committee determines, including the Participant’s agreement to
be bound by restrictive covenant obligations, such as non-competition or
non-solicitation covenants and/or such other restrictions as the Committee
determines.        


(d)    If the Participant is terminated by the Employer without Cause (as
defined in the Plan) prior to the Vesting Date, then the Phantom Units credited
to the Participant’s Phantom Unit Account that have not vested will vest on a
pro-rated basis as determined by the Committee in its sole discretion and will
be paid within the thirty (30) day period following the termination of
employment or service with the Employer.

2



--------------------------------------------------------------------------------





(e)    If a Change of Control (as defined in the Plan) occurs after the Date of
Grant of the Phantom Units subject to this Agreement and while the Participant
is employed by, or providing service to the Employer, but prior to the Vesting
Date, and the Participant terminates employment or service on account of (i) a
termination by the Employer without Cause, or (ii) a resignation for Good Reason
(as defined in the Plan), during the Change of Control Period (as defined in the
Plan), the portion of such Phantom Units credited to the Participant’s Phantom
Unit Account that have not vested shall immediately vest and be paid within the
thirty (30) day period following the termination of employment or service with
the Employer.


(f)    Notwithstanding any other provisions set forth in this Agreement or in
the Plan, if the Participant ceases to be employed by, or provide service to,
the Employer on account of a termination by the Employer for Cause, any Phantom
Units credited to the Participant’s Phantom Unit Account that have not vested as
of such date shall immediately terminate and become null and void.


4.Distribution. All of the Phantom Units credited to the Participant’s Phantom
Unit Account that vest pursuant to Paragraph 3 above shall become converted to
Units to be issued under the Plan and shall be distributed as soon as
practicable following the date the Phantom Units vest or as set forth in this
Agreement.


5.DERs. From the Date of Grant through the date the Phantom Units are converted
and distributed pursuant to Paragraph 4 or earlier forfeited, if any
distributions are made by the Partnership with respect to its Units, a DER will
be paid to the Participant as soon as practicable following payment of a
distribution. The DERs will be paid to the Participant in cash or Units as
determined by the Committee in its sole discretion.


6.Acknowledgment by Participant. By executing this grant, the Participant hereby
acknowledges that with respect to any right to a distribution and DERs pursuant
to this Agreement, the Participant is and shall be an unsecured creditor of the
Partnership without any preference as against other unsecured general creditors
of the Partnership, and the Participant hereby covenants for himself or herself,
and anyone at any time claiming through or under the Participant, not to claim
any such preference, and hereby disclaims and waives any such preference that
may at any time be at issue, to the fullest extent permitted by applicable law.
The Participant also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.



3



--------------------------------------------------------------------------------



7.Restrictions on Issuance or Transfer of Units. The obligation of the Company
to deliver Units upon distribution of the Phantom Units shall be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the Units upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of the Units, the Units may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee. In the event an exemption from registration under the Securities
Act of 1933 (the “Securities Act”) is available, the Participant, if requested
by the Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws. No sale or disposition of Units
acquired pursuant to this grant by the Participant shall be made in the absence
of an effective registration statement under the Securities Act with respect to
such Units unless an opinion of counsel satisfactory to the Company that such
sale or disposition will not constitute a violation of the Securities Act or any
other applicable securities laws is first obtained.


8.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. In the event of any contradiction,
distinction or difference between this Agreement and the terms of the Plan, the
terms of the Plan will control. This grant is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of Units,
(iii) changes in capitalization of the Partnership, and (iv) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe this Agreement pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder. By receiving this
grant, the Participant hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.


9.Assignment and Transfers. No Phantom Units or DERs awarded to the Participant
under this Agreement may be transferred, assigned, pledged or encumbered by the
Participant, except (i) by will or by the laws of descent and distribution or
(ii) pursuant to a domestic relations order. Except as set forth above, any
attempt to transfer, assign, pledge or encumber the Phantom Units or DERs by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of Company.



4



--------------------------------------------------------------------------------



10.Taxes/Withholding. The vesting of Phantom Units, as well as any amounts
received upon distribution of Phantom Units pursuant to Paragraph 4 above, and
the payment of cash or Units for any DERs, is treated as taxable income to the
Participant, subject to withholding, and the Participant shall be solely
responsible for all tax consequences that result from the vesting and
distribution of the Phantom Units, as well as any subsequent sale of Units and
the payment of cash with respect to DERs. The Employer is authorized to withhold
from any payment due or transfer made under this grant or from any compensation
or other amount owing to the Participant, the amount (in cash or Units that
would otherwise be issued pursuant to this grant as determined by the Committee)
of any applicable withholding taxes that are due in respect of this grant, the
lapse of restrictions thereon, or any payment or transfer under this grant and
to take such other action as may be necessary in the opinion of the Employer to
satisfy its withholding obligations for the payment of such taxes. If Units are
withheld, the Units withheld may not exceed the minimum applicable tax
withholding amount.


11.No Rights as Unitholder. The Participant shall not have any rights as a
Unitholder of the Partnership, including the right to any cash distributions
(except as provided in Paragraph 5), or the right to vote, with respect to any
Phantom Units.


12.Employment Not Affected. This grant of Phantom Units and DERs shall not
confer upon the Participant any right to be retained by, or in the employ or
service of, the Employer and shall not interfere in any way with the right of
the Employer to terminate the Participant’s employment or service at any time.
The right of the Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.


13.Effect on Other Benefits. The value of Units and DERs distributed with
respect to the Phantom Units shall not be considered eligible earnings for
purposes of any other plans maintained by the Employer. Neither shall such value
be considered part of the Participant’s compensation for purposes of determining
or calculating other benefits that are based on compensation, such as life
insurance.


14.Amendments. The Company may waive any conditions or rights under and amend
any terms of this Agreement, provided that no change shall materially reduce the
benefit to the Participant without the consent of the Participant, except as
necessary to comply with the requirements of Paragraph 17 below.


15.Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.



5



--------------------------------------------------------------------------------



16.Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the principal office
of the Company, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of the Employer, or to
such other address as the Participant may designate to the Employer in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.


17.Section 409A of the Internal Revenue Code. Payment shall only be made
pursuant to this Agreement upon an event and in a manner permitted by Internal
Revenue Code of 1986 (“Code”) section 409A. Notwithstanding anything contained
herein to the contrary, all provisions of this Agreement shall be construed and
interpreted to comply with Code section 409A and applicable regulations
thereunder and if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Code section 409A
or regulations thereunder. In addition, to the extent that deferred compensation
subject to the requirements of Code section 409A becomes payable under this
Agreement to a “specified employee” (within the meaning of Code section 409A) on
account of “separation from service” (within the meaning of Code section 409A),
any such payments shall be delayed by six months to the extent necessary to
comply with the requirements of Code section 409A, but not beyond the death of
the Participant. Nothing herein shall be construed as a guarantee of any
particular tax treatment to a Participant.




[SIGNATURES APPEAR ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.






BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:
Buckeye Partners, L.P.
By: Buckeye GP LLC, as its general partner
By: ________________________________


 


Date: _______________________________



I hereby accept the Phantom Units and DERs described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all of the decisions and interpretations of the Committee with
respect to this Agreement and the Plan shall be final and binding.




Participant: _____________________________
[●]


Date: __________________________________



7

